PER CURIAM.
In this original mandamus proceeding relator seeks review of a discovery order involving the duration of the attorney work product privilege. We believe that the trial court should have the opportunity to reconsider the rulings of which relator complains in this proceeding in light of Owens-Corning Fiberglas Corporation v. Hon. Neil Caldwell, 818 S.W.2d 749 (Tex.1991). Accordingly, we overrule this motion for leave to file petition for writ of mandamus, without addressing the merits of the petition and without prejudice to relator again requesting relief from the court of appeals and this Court after the trial court has had an opportunity to reconsider its rulings.